Title: To George Washington from General Henry Clinton, 30 May 1778
From: Clinton, Henry
To: Washington, George


                    
                        sir
                        Head Quarters [Philadelphia] May 30th 1778
                    
                    I am commanded by his Majesty to communicate to the Congress, and to the commander in chief of their troops, certain acts of Parliament in favor of America, which have lately received the Royal assent; in consequence of which I have deputed an officer of rank, Colonel Patterson, Adjutant General to the Army under my command, to have the honour of transmitting to you, Sir, those bills, with other dispatches from the Kings Commissioner Lord Howe, and myself; I therefore desire to know, Sir, at what time and place you will be pleased to receive Colo. Patterson upon this important business. I have the honour to be, Sir your most obt humble servt
                    
                        H. Clinton.
                    
                